THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AND
INTERCREDITOR AGREEMENT (THE “SUBORDINATION AGREEMENT”) DATED AS OF MARCH 12,
2018 BY AND AMONG MICHAEL HERNANDEZ (THE “SUBORDINATED CREDITOR”), CYNERGISTEK,
INC., A DELAWARE CORPORATION (THE “COMPANY”), CTEK SECURITY, INC., A TEXAS
CORPORATION (“CTEK SECURITY”), CTEK SOLUTIONS, INC., A CALIFORNIA CORPORATION
(“CTEK SOLUTIONS”), DELPHIIS, INC., A CALIFORNIA CORPORATION (“DELPHIIS”), EACH
OTHER GUARANTOR PARTY THERETO FROM TIME TO TIME (TOGETHER WITH THE COMPANY, CTEK
SECURITY, CTEK SOLUTIONS, DELPHIIS, AND EACH OTHER OBLIGOR OF THE SENIOR DEBT,
THE “DEBTORS”), AND BMO HARRIS BANK N.A., A NATIONAL BANKING ASSOCIATION (THE
“SENIOR LENDER”), TO THE INDEBTEDNESS (INCLUDING INTEREST) OWED BY THE COMPANY
PURSUANT TO THAT CERTAIN CREDIT AGREEMENT DATED AS OF MARCH 12, 2018 AMONG THE
COMPANY, CTEK SECURITY, CTEK SOLUTIONS, DELPHIIS, EACH OTHER GUARANTOR PARTY
THERETO FROM TIME TO TIME AND THE SENIOR LENDER, AS SUCH CREDIT AGREEMENT MAY BE
AMENDED, SUPPLEMENTED, RESTATED OR OTHERWISE MODIFIED FROM TIME TO TIME AND TO
INDEBTEDNESS REFINANCING THE INDEBTEDNESS UNDER SUCH AGREEMENT AS PERMITTED BY
THE SUBORDINATION AGREEMENT; AND EACH HOLDER OF THIS INSTRUMENT, BY ITS
ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE PROVISIONS OF THE
SUBORDINATION AGREEMENT

 

PROMISSORY NOTE

 

$343,750Effective January 1, 2018 

FOR VALUE RECEIVED, CynergisTek, Inc., a Delaware corporation (“Maker”),
promises to pay to the order of Michael Hernandez, an individual (“Payee”), in
lawful money of the United States of America, the principal sum of THREE HUNDRED
FORTY THREE THOUSAND SEVEN HUNDRED FIFTY DOLLARS ($343,750), together with
simple interest payable on the unpaid principal balance at a rate equal to five
percent (5.00%) per annum which will compound annually on the anniversary date
of this Note.  

This Note has been executed and delivered pursuant to and in accordance with the
terms and conditions of the Mutual Release and Settlement Agreement, dated
effective March 12, 2018, by and among Maker, Payee, and CTEK Security, Inc.
(the “Mutual Release”), and is the “Severance and Bonus Payment Note” referenced
therein. Capitalized terms used in this Note without definition shall have the
respective meanings set forth in the Mutual Release.

--------------------------------------------------------------------------------

10918239v.1

4840-8021-5899

--------------------------------------------------------------------------------

1. PAYMENTS 

1.1Principal and Interest. 

Maker shall pay all principal and accrued but unpaid interest to Payee on or
before January 10, 2019 (the “Maturity Date”).  

Maker does hereby agree that upon the occurrence of an Event of Default, Payee
shall be entitled to receive, and Maker shall pay, interest on the entire
outstanding principal balance and any other amounts due at the rate equal to the
lesser of (a) the Maximum Rate, and (b) the interest rate then applicable under
this Note plus seven percent (7%) (the “Default Rate”), such rate of interest
shall apply from and after the date on which any such payment is due, without
any period of grace or cure.  Interest shall accrue and be payable at the
Default Rate from the occurrence of the Event of Default until all Events of
Default have been fully cured.  Interest at the Default Rate shall be added to
the principal on this Note.  This provision, however, shall not be construed as
an agreement or privilege to extend the date of the payment of the indebtedness
evidenced by this Note, nor as a waiver of any other right or remedy accruing to
Payee by reason of the occurrence of any Event of Default.

1.2Manner of Payment. 

All payments of principal and interest on this Note shall be made by certified
or bank cashier’s check at 3501 Chimney Rock Dr., Flower Mound, Texas 75022 or
at such other place in the United States of America as Payee shall designate to
Maker in writing, or by wire transfer of immediately available funds to an
account designated by Payee in writing. If any payment of principal or interest
on this Note is due on a day which is not a Business Day, such payment shall be
due on the next succeeding Business Day. Such extension of time shall be taken
into account in calculating the amount of interest payable under this Note.

1.3Prepayment. 

Maker may, without premium or penalty, at any time and from time to time, prepay
all or any portion of the outstanding principal balance due under this Note,
provided that each such prepayment is accompanied by accrued interest on the
amount of principal prepaid calculated to the date of such prepayment. In the
event of any partial payment of principal outstanding on this Note, the
prepayment shall be deemed to reduce the principal payments required to be made
on the immediately following payment dates in consecutive succession.   

1.4Subordination. 

All amounts due and owing under this Note are subject to the Subordination
Agreement.  For sake of clarity, as between Maker and Payee and for purposes of
this Note, an act or circumstance that would constitute an Event of Default
hereunder (including, without limitation, any failure to make payment when due)
but for the application of any terms or provisions of the Subordination
Agreement shall be deemed an Event of Default under this Note (including for
purposes of triggering default interest).  In the event that the Subordination
Agreement prohibits or restricts Maker from making, or Payee from receiving, any
amounts due hereunder, such amounts shall become automatically due and payable
on the date that any of such prohibition or

--------------------------------------------------------------------------------

10918239v.1

4840-8021-5899

--------------------------------------------------------------------------------

restriction no longer applies (and in the case of unpaid interest, Payee may
elect to add such unpaid interest to the principal under this Note).

1.5Acceleration on Change of Control. 

The entire unpaid principal balance of this Note, together with all accrued
interest thereon, shall accelerate and become immediately due and payable in the
event of a Change of Control of Maker or in the event that Maker ceases to own
100% of the Company Business (as defined in the Stock Purchase Agreement).

2. DEFAULT 

2.1Events of Default. 

The occurrence of any one or more of the following events with respect to Maker
shall constitute an event of default hereunder (“Event of Default”):

(a)If Maker shall fail to pay when due any payment of principal or interest on
this Note and such failure continues for ten (10) Business Days (as defined in
the Stock Purchase Agreement) after Payee notifies Maker in writing of such
failure. 

(b)The failure or refusal of Maker to punctually and properly perform, observe,
and comply with any covenant or agreement contained herein (other than a
covenant to pay money addressed in Section 2.1(a)) and such failure or refusal
continues for a period of thirty (30) days after the earlier of the date that
Payee notifies Maker in writing. 

(c)Any representation or warranty of Maker made herein shall have been false or
misleading in any material respect on or as of the date made or deemed made. 

(d)If, pursuant to or within the meaning of the United States Bankruptcy Code or
any other federal or state law relating to insolvency or relief of debtors (a
“Bankruptcy Law”), Maker shall (i) commence a voluntary case or proceeding; (ii)
consent to the entry of an order for relief against it in an involuntary case;
(iii) consent to the appointment of a trustee, receiver, assignee, liquidator or
similar official; (iv) make an assignment for the benefit of its creditors; or
(v) admit in writing its inability to pay its debts as they become due. 

(e)If a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against Maker in an involuntary case, (ii)
appoints a trustee, receiver, assignee, liquidator or similar official for Maker
or substantially all of Maker’s properties, or (iii) orders the liquidation of
Maker, and in each case the order or decree is not dismissed within 90 days. 

2.2Notice by Maker. 

Maker shall notify Payee in writing within five days after the occurrence of any
Event of Default of which Maker acquires knowledge.

--------------------------------------------------------------------------------

10918239v.1

4840-8021-5899

--------------------------------------------------------------------------------

2.3Remedies. 

Upon the occurrence of an Event of Default hereunder (unless all Events of
Default have been cured or waived by Payee), Payee may, at its option, (i) by
written notice to Maker, declare the entire unpaid principal balance of this
Note, together with all accrued interest thereon, immediately due and payable
regardless of any prior forbearance (except in the case of an Event of Default
under Sections 2.1(d) or (e), in which case the entire unpaid principal balance
of this Note, together with all accrued interest thereon, shall automatically
and immediately become due and payable without further action), and (ii)
exercise any and all rights and remedies available to it under applicable law,
including, without limitation, the right to collect from Maker all sums due
under this Note. Maker shall pay all reasonable costs and expenses incurred by
or on behalf of Payee in connection with Payee’s exercise of any or all of its
rights and remedies under this Note, including, without limitation, reasonable
attorneys’ fees.

3. MISCELLANEOUS 

3.1Waiver. 

The rights and remedies of Payee under this Note shall be cumulative and not
alternative. No waiver by Payee of any right or remedy under this Note shall be
effective unless in writing signed by Payee. Neither the failure nor any delay
in exercising any right, power or privilege under this Note will operate as a
waiver of such right, power or privilege and no single or partial exercise of
any such right, power or privilege by Payee will preclude any other or further
exercise of such right, power or privilege or the exercise of any other right,
power or privilege. To the maximum extent permitted by applicable law, (a) no
claim or right of Payee arising out of this Note can be discharged by Payee, in
whole or in part, by a waiver or renunciation of the claim or right unless in a
writing, signed by Payee; (b) no waiver that may be given by Payee will be
applicable except in the specific instance for which it is given; and (c) no
notice to or demand on Maker will be deemed to be a waiver of any obligation of
Maker or of the right of Payee to take further action without notice or demand
as provided in this Note. Maker hereby waives presentment, demand, protest and
notice of dishonor and protest.

3.2Notices. 

Any notice required or permitted to be given hereunder shall be given in
accordance with Section 9.03 of the Stock Purchase Agreement.

3.3Severability. 

If any provision in this Note is held invalid or unenforceable by any court of
competent jurisdiction, the other provisions of this Note will remain in full
force and effect. Any provision of this Note held invalid or unenforceable only
in part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.

3.4Governing Law. 

This Note will be governed by the laws of the State of Delaware without regard
to conflicts of laws principles.

--------------------------------------------------------------------------------

10918239v.1

4840-8021-5899

--------------------------------------------------------------------------------

3.5Parties in Interest. 

This Note shall bind Maker and its successors and assigns. This Note shall not
be assigned or transferred by either Maker or Payee without the express prior
written consent of the other party, which shall not be unreasonably withheld,
conditioned or delayed, except by will or, in default thereof, by operation of
law; provided that no such assignment by Maker will relieve Maker of its
obligations hereunder without Payee’s prior written consent in Payee’s sole
discretion.

3.6No Usury. 

It is the intention of the parties to comply strictly with applicable usury
laws.  Accordingly, notwithstanding any provision to the contrary in this Note
or the Mutual Release, or in any contract, instrument or document evidencing or
securing or guaranteeing the payment hereof or otherwise relating hereto (each,
a “Related Document”), in no event shall this Note or any Related Document
require the payment or permit the payment, taking, reserving, receiving,
collection or charging of any sums constituting interest under applicable laws
that exceed the maximum amount permitted by such laws, as the same may be
amended or modified from time to time (the “Maximum Rate”).  If any such excess
interest is called for, contracted for, charged, taken, reserved or received in
connection with this Note or any Related Document, or in any communication to
Maker, or in the event that all or part of the principal or interest hereof or
thereof shall be prepaid or accelerated, so that under any of such circumstances
or under any other circumstance whatsoever the amount of interest contracted
for, charged, taken, reserved or received on the amount of principal actually
outstanding from time to time under this Note shall exceed the Maximum Rate,
then in such event it is agreed that: (a) the provisions of this Section shall
govern and control; (b) neither Maker nor any other person or entity now or
hereafter liable for the payment of this Note or any Related Document shall be
obligated to pay the amount of such interest to the extent it is in excess of
the Maximum Rate; (c) any such excess interest which is or has been received by
Payee, notwithstanding this paragraph, shall be credited against the then unpaid
principal balance hereof or thereof, or if this Note or any Related Document has
been or would be paid in full by such credit, refunded to Maker; and (d) the
provisions of this Note and each Related Document, and any other communication
to Maker, shall immediately be deemed reformed and such excess interest reduced,
without the necessity of executing any other document, to the Maximum Rate.
 Without limiting the foregoing, all calculations of the rate of interest
contracted for, charged, taken, reserved or received in connection with this
Note and any Related Document which are made for the purpose of determining
whether such rate exceeds the Maximum Rate shall be made to the extent permitted
by applicable laws by amortizing, prorating, allocating and spreading during the
period of the full term of this Note or such Related Document, including all
prior and subsequent renewals and extensions hereof or thereof, all interest at
any time contracted for, charged, taken, reserved or received by Lender.  

3.7Section Headings, Construction. 

The headings of Sections in this Note are provided for convenience only and will
not affect its construction or interpretation. All references to “Section” or
“Sections” refer to the corresponding Section or Sections of this Note unless
otherwise specified.

--------------------------------------------------------------------------------

10918239v.1

4840-8021-5899

--------------------------------------------------------------------------------

All words used in this Note will be construed to be of such gender or number as
the circumstances require. Unless otherwise expressly provided, the words
“hereof” and “hereunder” and similar references refer to this Note in its
entirety and not to any specific section or subsection hereof.

 

[signature page follows]

--------------------------------------------------------------------------------

10918239v.1

4840-8021-5899

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker has executed and delivered this Note as of the date
first stated above.

CYNERGISTEK, INC. 

 

 

 

By: /s/ Paul T. Anthony 

Title: Paul T. Anthony, CFO 

--------------------------------------------------------------------------------

10918239v.1

4840-8021-5899